DETAILED ACTION
Terminal Disclaimer
1.The terminal disclaimer filed on disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 16/610,259 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
2.    Claims 1-3,5-8,13, and 15-17 are allowed.
3.    The following is an examiner’s statement of reasons for allowance: The prior art taken either singularly or in a combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the claimed features as presented in independent claims 1,5 and 13, which include, an ophthalmologic microscope comprising: an illuminating optical system for illuminating a subject's eye and an objective lens through which an optical axis of the observation optical system for left eye and an optical axis of the observation optical system for right eye of the observation optical system commonly penetrate and an OCT optical system comprising a light path of a measuring light for testing the subject's eye by Optical Coherence Tomography, a deflection optical element that scans the measuring light, and an objective lens for OCT through which the optical axis of the OCT optical system penetrates; wherein the observation optical system, and  the objective lens, and the OCT optical system are placed in such a way that the optical axis of the OCT optical system does not penetrate through the objective lens through which the optical axis of the observation optical system penetrates,  the deflection optical element and the objective lens for OCT are in a substantially optically conjugate positional relation, and wherein the objective lens has a partial shape of circular lens or a shape of circular lens with a cutout or hole, wherein the optical axis of the OCT optical system penetrates through a portion where the objective lens does not exist, or through the cutout or hole provided in the objective lens.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
3.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED A HASAN whose telephone number is (571)272-2331. The examiner can normally be reached M-TH 6 AM -4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED A HASAN/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        7/31/2022